Judgment unanimously affirmed. Memorandum: There is no reasonable view of the evidence to support the conclusion that defendant acted recklessly rather than intentionally. Thus, the trial court properly denied his request to charge manslaughter in the second degree as a lesser included offense of murder in the second degree (cf., People v Tai, 39 NY2d 894, 895; People v Suarez, 148 AD2d 367; People v Davis, 142 AD2d 791).
We have examined defendant’s remaining arguments on appeal and find them to be lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J.—Manslaughter, 1st Degree.) Present—Callahan, J. P., Doerr, Denman, Pine and Lawton, JJ.